986 F.2d 1415
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Joe ROWELL, Plaintiff-Appellant,v.Charles PEE, Reverend, Defendant-Appellee.
No. 92-7126.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 23, 1993

Appeal from the United States District Court for the District of South Carolina, at Florence.  William B. Traxler, Jr., District Judge.  (CA-92-1131-4-21AK)
James Joe Rowell, Appellant Pro Se.
Eldridge R. Inman, Conway, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Joe Rowell appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Rowell v. Pee, No. CA-92-1131-4-21AK (D.S.C. Oct. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED